BENNETT, Judge,
concurring and dissenting.
I agree that the Missing Persons Act is constitutional, although not because it creates a trust which it does not speak of and which cannot be implied from authorities relied upon by the court. These authorities require a contrary conclusion. I agree, also, that plaintiff in this case has been outrageously treated by defendant, as the opinion of the court so well points out. However, defendant’s negligent performance of its responsibilities to plaintiff is a tort. This court has no primary tort jurisdiction. 28 U.S.C. § 1491. As much as I would like to correct the wrongs done to plaintiff by his Government, there is no authority in the Missing Persons Act for us to create a trust relationship from which that recovery can be derived, as the court postulates. Before addressing the latter point, however, a few observations about tort actions against the Government are in order.
The federal Tort Claims Act has a number of exceptions preventing such claims against the United States. 28 U.S.C. § 2680. Among those exceptions are:
(a) Any claim based upon an act or omission of an employee of the Government, exercising due care, in the *282execution of a statute or regulation, whether or not such statute or regulation be valid, or based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a federal agency or an employee of the Government, whether or not the discretion involved be abused.
* * * * Si:
(j) Any claim arising out of the combatant activities of the military or naval forces, or the Coast Guard, during time of war.
(k) Any claim arising in a foreign country.
It is clear from the foregoing that plaintiff cannot recover in a federal court on the claim he has presented. Certainly he is not entitled to recover in this court. "Congress has always withheld from this court and from the Tucker Act original jurisdiction over tort claims against the Government.” Eastport S.S. Corp. v. United States, 178 Ct. Cl. 599, 609, 372 F.2d 1002, 1010 (1967). In United States v. Neustadt, 366 U.S. 696, 705 (1961), the Supreme Court reversed the United States Court of Appeals for the Fourth Circuit which had ruled that "if the government assumes a duty and negligently performs it, a party injured thereby may recover damages from the United States * * *.” 281 F.2d 596, 599 (4th Cir. 1960). The Government’s offense in that case was one of negligent misrepresentation in the making of a careless real estate appraisal. See also Palcic v. United States, 218 Ct. Cl. 749 (1979). The law of the land was succinctly stated in Feres v. United States, 340 U.S. 135, 141 (1950), when the Supreme Court said: "We know of no American law which ever has permitted a soldier to recover for negligence, against either his superior officers or the Government he is serving.”
The court nevertheless says that there is a trust here and cites its recent opinion in Mitchell v. United States, ante at 95. But those cases do not at all support plaintiffs recovery here because in Mitchell there was an express trust created by statute. Here is what the court said in that opinion:
To sustain jurisdiction it is enough for us that the General Allotment Act [emphasis added], supra, governing the tracts involved in these cases, expressly declares the fiduciary connection [emphasis added]. Section 5, 25 *283U.S.C. § 348, states that the allotment-patents "shall be of the legal effect, and declare that the United States does and will hold the land thus allotted, for the period of twenty-five years, in trust for the sole use and benefit of the Indian * * * and that at the expiration of said period the United States will convey the same by patent to said Indian, or his heirs as aforesaid, in fee, discharged of said, trust * * [Emphasis in original, except as noted.] [ante at 99.]
The court then went on to say:
* * * There is no requirement that Congress say expressly that damages can be recovered for breach of the trust. [Footnote omitted.] That conclusion is the necessary inference from the statute. [ante at 100.]
The court cited Eastport S.S. Corp. v. United States, supra, 178 Ct. Cl. at 605, 372 F.2d at 1007, as spelling out that a fair interpretation that the statute authorized monetary recovery is that it does so "expressly or by implication.” That position has been approved by the Supreme Court in United States v. Testan, 424 U.S. 392 (1976).
The concurring opinion in Mitchell said:
* * * If the United States declares itself by statute to be trustee of another’s property, it assumes in my view an obligation to respond monetarily, in an action not sounding in tort, for maladministration of the property that deprives the beneficiary of its value. [Emphasis added.] [ante at 107.]
The court has not pointed to any passage in the Missing Persons Act which creates "expressly or by implication” the statutory authorization for a trust, which it required in Mitchell as the "substantive right” which mandates compensation. It is very important to note in this connection that in Mitchell the holding that the statute authorized suit for monetary recovery was based on an implication which derived from the statute’s express declaration of a trust. It is the absence of the latter which here deprives the court of the analogy it seeks to establish. In its understandable desire to grant relief to plaintiff for the Government’s gross negligence in handling his affairs, the court has rested its decision on what in Mitchell it described as "unanchored judge-created principles of fiduciary law.” The appropriate procedure would be for this *284plaintiff to seek from Congress a private relief bill or a congressional reference under 28 U.S.C. § 2509.
The court cites three other cases, likewise inapposite as to the implied trust relationship, upon which it predicates its holding. In Mason v. United States, 198 Ct. Cl. 599, 461 F.2d 1364 (1972), rev’d on other grounds, 412 U.S. 391 (1973), recovery was allowed on the grounds that there was a breach of trust by the United States growing out of an express trust created by the Osage Allotment Act of 1906, 34 Stat. 539, as amended. To this extent the Mason case is like the Mitchell decision. In Fields v. United States, 191 Ct. Cl. 191, 423 F.2d 380 (1970), another Indian claim, the court relied on an implied contract theory not raised or relied upon by the court in the instant case. International Harvester Co. v. United States, 169 Ct. Cl. 821 (1965), was also a contract case. There plaintiff had improperly retained some funds turned over to it by its subcontractor under what the court found to be an express trust. The issue in the case was whether or not the Government could reach those funds by a setoff for taxes. Nowhere in these cases, in the statutes, or in Air Force regulations, has the court identified authority for a trust theory to surmount the obstacles created by statute, quoted above, explicitly barring tort claims against the Government by members of the military service.
If this is a harsh result on the appealing circumstances of Colonel Cherry’s case, it must be remembered that there is just not a judicial remedy for each and every wrong that takes place in our society. When there are remedies, they are sometimes, as here, matters for legislative discretion, not judicial activism. Such wrongs are ghosts in the law which the court now would slay with weapons not given to it but belonging to others vested with the exercise of political judgments.